Exhibit 10.1

EQUITY CONTRIBUTION AGREEMENT

Dated as of November 12, 2004

between

Columbia Gas Transmission Corporation and Piedmont Natural Gas Company, Inc.

1

2

TABLE OF CONTENTS

Page

         
Section 1. Definitions.
    1  
Section 2. Representations and Warranties
    1  
Section 3. Equity Contributions
    2  
Section 4. Amendments, Etc
    3  
Section 5. Notices
    3  
Section 6. No Waiver; Remedies
    4  
Section 7. Assignment; Transfer
    4  
Section 8. Expenses
    4  
Section 9. Limitation of Sponsors’ Liability
    4  
Section 10. Governing Law
    5  
Section 11. No Third Party Beneficiaries
    5  
Section 12. Creditors
    5  
Section 13. Counterparts
    5  
Section 14. Applicability to Corporate Entity
    5  

3

EQUITY CONTRIBUTION AGREEMENT

EQUITY CONTRIBUTION AGREEMENT (“Agreement”) dated as of November 12, 2004 made
between COLUMBIA GAS TRANSMISSION CORPORATION, a Delaware corporation (“TCO”),
and PIEDMONT NATURAL GAS COMPANY, INC., a North Carolina Corporation (“PNG”).

RECITALS

WHEREAS, TCO and PNG each have a subsidiary that is a member of Hardy Storage
Company, LLC, a West Virginia limited liability company (“Hardy Storage”), to be
operated pursuant to the Operating Agreement of Hardy Storage dated November 12,
2004 (“LLC Agreement”); and

WHEREAS, each member of Hardy Storage is obligated under the LLC Agreement to
make certain capital contributions to Hardy Storage; and

WHEREAS, TCO’s subsidiary intends to obtain the capital necessary from time to
time to fund its equity contribution to Hardy Storage from TCO, and Piedmont’s
subsidiary intends to obtain the capital necessary from time to time to fund its
equity contribution to Hardy Storage from PNG; and

WHEREAS, TCO and PNG have each agreed to execute this Agreement to evidence its
commitment to provide funds to the member of Hardy Storage sponsored by it in an
amount sufficient to permit such member to fulfill its capital contribution
obligations to Hardy Storage.

NOW, THEREFORE, in consideration of the foregoing, TCO and PNG agree as follows:

Section 1. Definitions. The definitions used in the LLC Agreement shall, except
as otherwise specifically provided below, have the same meanings in this
Agreement. As used herein, the following terms shall have the following
meanings:

“Columbia Member” means Columbia Hardy, its successors and any assigns under
Section 3.2.2 of the LLC Agreement.

“LLC Agreement” is defined in the Recitals.

“Piedmont Member” means Piedmont Hardy, its successors and any assigns under
Section 3.2.2 of the LLC Agreement.

“Sponsor” means TCO for Columbia Hardy and PNG for Piedmont Hardy and if plural
applies to both TCO and PNG.

Section 2. Representations and Warranties. Each Sponsor severally represents and
warrants as follows:

(a) It is a corporation duly incorporated and validly existing under the laws of
the jurisdiction indicated at the beginning of this Agreement and has all
requisite corporate power and authority to conduct its business, to own its
properties, and to execute and deliver, and to perform all of its obligations
under this Agreement.

(b) This Agreement constitutes its legal, valid, and binding obligations
enforceable against it in accordance with the terms hereof, except insofar as
the enforcement thereof may be limited by applicable bankruptcy, insolvency, or
other similar laws relating to or affecting the enforcement of creditors’ rights
generally and except that the enforceability of obligations hereunder is subject
to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(c) The execution, delivery, and performance by it of this Agreement has been
duly authorized by all necessary corporate action and does not (i) require any
consent or approval of its stockholders (except such consents and approvals as
have been obtained and are in full force and effect); (ii) violate any provision
of its charter or by-laws or other similar governing documents; (iii) violate
any provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination, or award presently in effect having applicability to it
or (iv) result in a breach of or constitute a default under any indenture, loan,
or credit agreement or any other material agreement, lease, or instrument to
which it is a party or by which it or its properties may be bound or affected
which, in the case of clauses (iii) and (iv) would reasonably be expected to
have a material adverse effect on its financial condition or its ability to
perform its obligations hereunder.

(d) All Authorizations required for the due execution, delivery, and performance
by it of this Agreement have been duly obtained or effected.

(e) It directly or indirectly owns 100% of the voting common stock of the Member
sponsored by it.

Section 3. Equity Contributions.

3.1. Equity Contributions by Sponsors. TCO agrees (a) to make equity
contributions or otherwise to make capital available to the Columbia Member in
an amount sufficient to enable the Columbia Member to fulfill its capital
contribution obligations under the LLC Agreement, including Section 5 thereof,
and (b) to cause the Columbia Member to use such capital so contributed or
otherwise made available by TCO to make the contributions required of the
Columbia Member under the LLC Agreement. PNG agrees (a) to make equity
contributions or otherwise to make capital available to the Piedmont Member in
an amount sufficient to enable the Piedmont Member to fulfill its capital
contribution obligations under the LLC Agreement, including Section 5 thereof,
and (b) to cause the Piedmont Member to use such capital so contributed or
otherwise made available by PNG to make the contributions required of the
Piedmont Member under the LLC Agreement.

3.2. Payments Generally. All payments by a Sponsor under Section 3.1 shall be
payable to the Member sponsored by such Sponsor. The Sponsor shall cause the
Member sponsored by it to forward all such payments to Hardy Storage by wire
transfer of immediately available funds on or before the date such payments are
due from such Member under the LLC Agreement. Whenever any equity contributions
shall be stated to be due on a day which is not a business day, the due date
thereof shall be extended to the next succeeding business day. Amounts due
hereunder and not paid when due shall bear interest at a rate per annum equal to
the Default Rate. In no event shall the amount of interest payable hereunder
exceed the maximum amount of interest permitted by applicable law.

3.3. No Set Off, Etc. The obligations of each Sponsor under this Section 3 shall
be absolute and unconditional under any and all circumstances, including without
limitation, the existence of any indebtedness owing by Hardy Storage to the
Columbia Member, the Piedmont Member or to either of the Sponsors or of any
set-off, counterclaim, recoupment, defense, or other right or claim which the
Columbia Member, the Piedmont Member or either of the Sponsors may have against
Hardy Storage or any other Person; the dissolution, bankruptcy, insolvency, or
reorganization of Hardy Storage or any other Person; or any case, suit, or
proceeding under any bankruptcy or insolvency law or any other law providing for
the relief of debtors or any other circumstances whatsoever which might
otherwise constitute an excuse for non-performance of the obligations of any
Sponsor under this Section 3, whether similar or dissimilar to any of the
circumstances herein specified.

Section 4. Amendments; Etc. This Agreement may be amended or modified from time
to time only by a written instrument adopted by each Sponsor. No amendment or
modification of this Agreement shall be deemed to exist as the result of any
oral statement, action, waiver or delay by a Sponsor or any group of Sponsors on
any occasion(s).

Section 5. Notices. All demands, notices, and other communications provided for
hereunder shall be in writing and sent by mail, facsimile, telecopier, or hand
delivery to any Sponsor at its address designated below, or to such other
address as is specified in accordance with this Section:

If to TCO:

Columbia Gas Transmission Corporation
Post Office Box 1273
Charleston, West Virginia 25325-1273

Attention: Carl Levander

If to PNG:

Piedmont Natural Gas Company, Inc.
1915 Rexford Road
Charlotte, North Carolina 28211

Attn: Kevin O’Hara

All such demands, notices, and other communications shall be effective if
mailed, five days after deposited in the mails, postage prepaid; if delivered by
hand or by an air express service or other courier, upon receipt; and if
delivered by facsimile or telecopier, upon receipt of an acknowledgment of
receipt in writing, in each case addressed as aforesaid.

Section 6. No Waiver; Remedies.

(a) No failure on the part of any Sponsor to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

(b) Upon any failure by a Sponsor to comply with its obligations hereunder, any
other Sponsor shall be authorized to demand specific performance of such
obligations. Each Sponsor hereby waives any defense based on the adequacy of a
remedy at law which might be asserted as a bar to the remedy of specific
performance in any action brought therefor by any such party.

(c) Each Sponsor hereby waives presentment, demand, protest, or any notice (to
the extent permitted by law) of any kind in connection with this Agreement.

Section 7. Assignment; Transfer. No Sponsor may assign or be released from its
obligations hereunder without the prior written consent of the other Sponsor,
such consent not to be unreasonably withheld. No such assignment shall be
effective unless and until the assignee Affiliate expressly assumes all of the
assigning Sponsor’s obligations hereunder. The assigning Sponsor shall provide a
copy of such assumption agreement to the other Sponsor. Upon an assignment to
any such Affiliate, the assigning Sponsor shall thereupon be released of all
obligations hereunder.

Section 8. Expenses. If a Sponsor shall default in any of its obligations
hereunder, such Sponsor shall pay the reasonable out-of-pocket costs of the
other Sponsor (including reasonable fees and expenses of outside legal counsel)
incurred in connection with the enforcement of this Agreement against it.

Section 9. Limitation of Sponsors’ Liability. Notwithstanding anything to the
contrary contained herein, in no event shall TCO’s liability hereunder exceed
(a) $1,300,000 for the period covered by the Phase I Capital Budget, (b) the
amount determined by multiplying the Phase II Capital Budget by the Columbia
Member’s Sharing Ratio for the period covered by the Phase II Capital Budget,
and (c) the amount determined by multiplying the Phase III Capital Budget by the
Columbia Member’s Sharing Ratio for the period covered by the Phase III Capital
Budget, in each case plus, in the case of default, the expenses (not to exceed
$250,000) of collecting such amounts due pursuant to Section 8. Notwithstanding
anything to the contrary contained herein, in no event shall PNG’s liability
hereunder exceed (a) $1,300,000 for the period covered by the Phase I Capital
Budget, (b) the amount determined by multiplying the Phase II Capital Budget by
the Piedmont Member’s Sharing Ratio for the period covered by the Phase II
Capital Budget, and (c) the amount determined by multiplying the Phase III
Capital Budget by the Piedmont Member’s Sharing Ratio for the period covered by
the Phase III Capital Budget, in each case plus, in the case of default, the
expenses (not to exceed $250,000) of collecting such amounts due pursuant to
Section 8.

Section 10. Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NORTH CAROLINA, EXCLUDING ANY
CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.

Section 11. No Third Party Beneficiaries. Except as set forth herein, nothing in
this Agreement shall provide any benefit to any third party or entitle any third
party to any claim, cause of action, remedy or right of any kind, it being the
intent of the parties that this Agreement shall not be construed as a third
party beneficiary contract.

Section 12. Creditors. None of the provisions of this Agreement shall be for the
benefit of, or shall be enforceable by, any creditor of the Company.

Section 13. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.

Section 14. Applicability to Corporate Entity. In the event the Members elect to
form a corporate entity under Section 4.1.1(ii) of the LLC Agreement, each of
the Parties hereto agree to execute a substitute Equity Contribution Agreement
that requires each Sponsor to make equity contributions required under this
Agreement with respect of its sponsored Member to the corporate entity with
respect to its sponsored Stockholder as required by the Stockholders’ Agreement
attached to the LLC Agreement as Exhibit I.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.

Agreed as of the date first above written:

     
COLUMBIA GAS TRANSMISSION
CORPORATION
By: /s/ Glen L. Kettering
 
PIEDMONT NATURAL GAS COMPANY, INC.
By: /s/Kevin M. O’Hara
 
   
Name: Glen L. Kettering
  Name: Kevin M. O’Hara
 
   
Title: President
  Title: Vice President
 
   
 
   

4

Schedule A

List of Members, Membership Interests and Sponsors

             
Member
  Membership Interest   Sponsor
 
           
 
           
Columbia Hardy
    50 %   Columbia Gas Transmission Corporation
 
           
Piedmont Hardy Storage
Company, Inc. – LLC
 
50%  
Piedmont Natural Gas Company, Inc.
 
           

5